ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Filed in the Office of Ross Miller Secretary of State State of Nevada Filing Date and Time: Certificate of Amendment (PURSUANTTO NRS 78.) Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: Rough Tide Marine Operations, Inc. 2. The articles have been amended as follows: (provide article numbers, if available) Article 1. The name of the corporation shall be Atlas Therapeutics Corporation. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation' nave voted in favor of the amendment is:57% 4. Effective date of filing: (optional) 5. Signature: (required) /s/ Georgette Mathers Signature of Officer
